Stewart, P. J.,
— This is a motion to strike off objections that have been filed to a nomination paper, and the ground of the motion is that no affidavit of service of notice of the proposed objections was filed with the said objections on October 9,1931, in compliance with the Act of July 9, 1919, P. L. 832, Sec. 2. That act is an exact copy of the provisions of the fourth section of the Act of July 9,1897, P. L. 223, which is the first act upon the general subject.
The same matter came before President Judge Simonton, one of the most learned judges of the state, in October, 1900, shortly after the act was passed. In that case a telegram was sent to a person, requesting him to serve notice of the filing of the objections upon the candidates, which he did about 11 o’clock in the evening; but the proof of service was not made until the next day and was not filed with the objections in the prothonotary’s office until the following day. Judge Simonton said: “This was not a compliance with the requisites of the act of assembly to a valid filing of objections, and they must, therefore, be stricken off, and this being done, the question of the merits of the objections is not before us:” Nominations of Palm et al., 9 Dist. R. 668.
The record in this case shows that the objections themselves were filed on October 9,1931, at 7 o’clock P. M. The record shows that the affidavit of service was not filed until the next day, October 10,1931.
The case is, therefore, directly ruled by the decision of Judge Simonton.
The matter was also examined in the nomination papers of William D. Brown, by Judge Heard, a decision handed down October 11,1921, after the passage of the Act of 1919, and he followed Judge Simonton and made the same order: Brown’s Nomination, 3 Erie 219, 35 York 120.
And now, to wit, October 14,1931, the objections in this case are stricken off and the prothonotary is directed to certify this judgment to the county commissioners.
Prom Henry D. Maxwell, Easton, Pa.